Citation Nr: 0928675	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition of the Veteran's daughter as a 
"child" based on permanent incapacity for self-support 
prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The appellant is the daughter of the Veteran who served on 
active duty from January 1951 to August 1954 and who died in 
March 1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's birth certificate indicates that she was the 
Veteran's daughter and was born on February [redacted], 1953.  

Private clinical records and medical statements are of record 
that reflect treatment of the appellant during the late 1990s 
for various disorders to include mental retardation, possible 
arthritis, possible carpal tunnel syndrome, and low back 
pain.  It was noted that the appellant was unreliable and 
unemployable.  However, the question of whether the appellant 
may be considered the Veteran's helpless child turns on 
whether she had a permanent incapacity for self-support at 
the time of attaining the age of 18 - or prior to February [redacted], 
1971. 

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).  

In the present case, the record contains no evidence 
demonstrating that the appellant was incapable of self-
support prior to the age of 18.  According to the May 2007 
rating decision, the Social Security Administration (SSA) 
denied having any records for the appellant because she was 
not in receipt of SSA benefits.  However, VA received a 
letter from the appellant in June 2007 indicating that she 
was in receipt of SSA benefits in the amount of $623.00 per 
month.  Therefore, the record indicates that there are SSA 
records for the appellant.  Since these records could provide 
evidence in favor of the appellant's claim, a further attempt 
to obtain her SSA records must be made.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should contact the Social 
Security Administration and obtain copies 
of the appellant's Social Security records 
and any accompanying medical records.  
Once obtained, these records must be 
associated with the appellant's claims 
file.  

2. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the appellant's claim.  If 
the claim remains denied, the AMC should 
issue a supplemental statement of the case 
and afford the appellant and her 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



